           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                      No. 3:19-cv-346-DPM

                                ORDER
     1. Status report from Perkins and Wood, NQ 2, noted.
     2. The Court appreciates the updates about the possible need to
amend the Trusts' previous tax returns, and about the estate tax return
due this March. Further report on amendments, appraisals, and the
estate tax return due by 13 March 2020.
     3. Report on notice to beneficiaries and interested persons
appreciated. In the circumstances, the Court authorizes and approves
personal service on the remaining six individuals. Further report on
notice due by 13 March 2020.
     4. The Court notes the Linder & Associates monthly reports for
October and November 2019, and the transfer of funds in excess of
$250,000 from the Chase Bank account to the Regions account.
     5. Perkins' s request for attorney's fees, NQ 2 at 4, is granted. His
fees and costs are reasonable. He and Wood may pay Perkins' s firm
$9,951.68 in attorney's fees and costs from Regions Bank account
No. xxxx4646.
     6. For the co-trustees' information, the current amount in the
Court's registry is $262,409.86. Because this case flowed out of 3:17-cv-
226-DPM (Order NQ 324) and 3:17-cv-227-DPM (Order NQ 49), the Court
directs the Clerk to transfer all the registry funds from 3:17-cv-
226-DPM, the former lead case, into the Court's registry for this case.
     7. Petition to have the Trust construed and the beneficiaries
declared due by 30 April 2020.
     So Ordered.



                                         D.P. Marshall fr.
                                         United States District Judge




                                   -2-
